Case 1:16-cv-09517-LAK-KHP Document 262-31 Filed 11/08/19 Page 1 of 4




                    EXHIBIT                   K
Case 1:16-cv-09517-LAK-KHP Document 262-31 Filed 11/08/19 Page 2 of 4




                                     UNANIMOUS WRITTEN CONSENT
                                            'oF
                                             BOARD OF DIRECTORS
                                                             OF
                                EBER BROS. WINE AND LIQUOR CORP.


                        The undersigned, being all of the Directors of Eber Bros. Wine And
     Liquor Corp., a New York Corporation ( the "Corponalion"), hereby cons€nt, put^suant
     to Section 708(b) of the.Business Corporation Law of the $tate of New Yorl(, to the
     adoption of the following resolutions:

                      WHEREAS, The Corporation is in default of the payment of
               certain obligations due to Alexbay, LLC; and

                      WHEREAS, the outstanding balance due Alexbay, l.LC as; of
               the date hereof ls in excess of $3,650,000 ("Obligations'); and

                      WHEREAS, the Corporation's Obligations are secured by a
               security interest in all of its assets, including all of ils ownershilr
               interest ln Eber Bros. Wine and Liquor Metro, lnc. ("Metro'); and

                       WHEREAS, Alexbay, LLC has notified the Corporation that it it's
               going to proceed with its rights as the holder of a security interest in
               the Collateral and is willing to accept all of the ownershlp of Metro in
               full satlsfaction of the Obligations (the "Proposed Transfef'); and

                    WHERFAS, the undersigned have met and/or had numerour;
              conversations regarding the Proposed Transfer and fully discusserJ
              the Proposed Transfer (including but not limited to discussions on
              March 13, 2012, throughout the week of March 13, 2012, May 30,
              2012 and June 1, 2012); and

                      WHEREAS, afier consideration of the financial statements ancl
              records of the Corporation and other information deemedl relevant by
              the Board of Directors, lhe Board of Directors has determined in gnod
              faith that the value of Metro is less than the Obligations owed to
              Alexbay, LLG; and

                        WHEREAS,            the New York State Supreme Court has
              determined and ruled in Algxbay, LLC vs. Eher Bros. Wine etnd Liquor
              dom.. et af , (Sup Ct.,        nn                                       W-TA
              2012) that the taking by Alexbay, LLC of the ownership of Eber Bros.
              Wine & Liquor Metro, lnc. in full satisfaction of lhe debt due Alexbay,
              LLC, by the Corporation is "Commercially Reasonable" under New
              York's Uniform Commercial Code;


                                                                   1
     G:wlCROSOmU(fr€BERBROTHERE\GEIIERAL   CORPORATE\DIRECTORg CONSCMI-JUN 2(h2.DOC




                                                                                      EB-00001 1 77
Case 1:16-cv-09517-LAK-KHP Document 262-31 Filed 11/08/19 Page 3 of 4




                        NOW, THEREFORE, BE IT

                        RESOLVED, that the Gorporation be, and hereby is, authorized
              and directed to transfer and delivor to Alexbay all of its ownership
              interest in Metro in full satisfaciion of the Corpoiation's Obliglations to
              Aloxbay, LLC; and be it further

                      RESOLVED, that the Gorporation enter into and execute the
              "Agreement for Tumover and Acceptance of Eber Bros. VVine and
              Liquor Metro, lnc., Pursuantto New York Uniform Comrnercial Code"
              in the form atlached hereto, and; be it further

                      RESOLVED, that any and all actions heretofore taken by the
              officers of the Corporation acting for and on behalf of the Corporation
              in connection with the Proposed Transfer, the negotiation of the
              Agreement described above and the othertraneactions contemplated
              by the foregoing resolutions are hereby ratified, approved and
              confirmed in their entirety; and be it further

                       RESOLVED, that the appropriate officers of the Corporation
             are hereby authorized, empowered and directed to take all such
             further action and to execute, deliver, certify and file all instruments
             and documents in the name of and on behalf of this Corporation as
             the officers executing the same shall approve as necessary or
             advisable to effectuate and accomplish the purpose of the foregoing
             resolutions and the transactions contemplated thereby.

                       lN WITNESS WHEREOF, the undersigned have executed this Written
    Consent     this     .   -Ja-... day of June, 2012,


                                                      \l\)yn)rql"A
                                                    Wbndy Ebef, DirectoT



                                                    Elliott Gumaer, Dlrector




                                                               -2-
    G:WICROSOFIUJIG\ESERAROTHERBIGENERAL CoRPOA TE\OIRECTORS CON8EM-JI'JN 20J2OOC




                                                                                    E8-00001 1 78
Case 1:16-cv-09517-LAK-KHP Document 262-31 Filed 11/08/19 Page 4 of 4



)F-,t   El!'ig|2   10:   14       5082283303                                     E I{     GUMAER                   PAGE 02




                                NOW, THEREFORE, BE IT

                                RESOILVED, that the Corporation be, and hereby ia, authodzed
                      and directod to transfer and deliver to Alexb*y all of ite ownership
                      interaat ln Meiro ln lull satbltac'tlon of ths Corporatlon's Obli$ations;to
                      Alexbay, LLC; and be it further

                              RESOLVED, lhat the Corporation enter into and exeoute the
                      'Agmoment for Tumoraer and Acc€ptanco o{ Eber Broc. \Mne-and
                      Liquor Metro, lnc., Purauard to New York Uniform Commercial Code'
                      in the form attached herelc, and; be it further

                            RFSOI.VED,lhat any and Hl]actions herstofor€ tnken by ths
                     offcero of lho Corporation eaing for and on behalf of the Corporation
                     in conngcflon with the Proposed Transfer, thc nggotistion of the
                     Agreeme nt desoribod above and the otfi er tnansactione contemplaled
                      by the foregolng rsoolutlons are hereby ratifiqd, approvod                        and
                      confinnad in their entirctf and be it further

                             RE$OLVED, lhat {he appropriate officers of the Corporation
                     are hareby aulhorized, empowered and directed tp take all such
                     furlher oction and to exeoute, delirmr, certifl and filo all inetrumotrts
                     and documents in the narno of and on bohalf of thie Corporation as
                     lhe ofiicers elocullng the sam€ shell spprove as nscsssary or
                     advisable tu efrectuate end eccomplleh the pulposCI of tho forogolng
                     resolutions end the trsnsactions contemplated thereby.

                                lN Wlt,{ESS WHEREOF, the undereigned have executed thin Written
            Coneenl      ,n" qut{evof       June,2012.



                                                                                   Direc'tor



                                                                                       Director




                                                                        -2-
           GwcAoaoFruJ,(A!r€RgJloTHEn'8l4E   {EFA C.O*FOn^tEb&qoToR8   COX0Et.|T_JUH   2Or2.OOC




                                                                                                   EB-0000'i 179
